Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 20, 2019

The Court of Appeals hereby passes the following order:

A19A1142. STEPHEN PATRICK YANCEY v. FEDERAL NATIONAL
    MORTGAGE ASSOCIATION A/K/A FANNIE MAE.

      This dispossessory action originated in magistrate court. Following an adverse
ruling, defendant Stephen Patrick Yancy appealed to the state court. The state court
issued a writ of possession in favor of the plaintiff on July 30, 2013. Since then,
Yancy has filed a number of pro se pleadings in state court. We dismissed a direct
appeal from one of the trial court’s orders denying his request to remove the case to
federal court for failure to follow the discretionary appeal procedure. See Case No.
A18A0488 (dismissed December 5, 2017). Yancy subsequently filed a motion for new
trial, motion for judicial review, and motion to recuse, which the trial court denied.
Yancy filed a direct appeal to the Supreme Court, which transferred the case to this
Court. See Case No. S19A0277 (Nov. 15, 2018). We, however, lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). Yancy’s failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                02/20/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.